Citation Nr: 0903485	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a compensable rating for degenerative 
joint disease of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the low back. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired in June 1992 after 20 
years of active duty.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In a July 2008 
letter to his United States Representative, the veteran 
indicated that he had requested a videoconference hearing in 
June 2006 (such request is not associated with the claims 
file).  In December 2008, the Board received additional 
evidence without a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran contends that he suffered injuries to his right 
knee and to his neck in service and that he currently has 
residuals of such injuries.  His service treatment records 
(STRs) show that he was seen in July 1973, July 1980, and 
January to March 1984 for right knee complaints related to 
various injuries.  Significantly, a March 1984 record shows a 
diagnosis of "chrondromalacia right knee patella."  With 
regards to his neck, STRs show that he was seen in July 1979, 
August 1980, and September 1982 for complaints related to a 
head and neck injury.

Postservice medical records from 1998 to 2007 show treatment 
for right knee and neck complaints.  Specifically, an April 
1998 record shows that the veteran has a history of recurrent 
right pre-patellar bursa effusion, and that such had been 
drained several times.  Furthermore, an April 2007 record 
shows that he underwent cervical decompression due to 
cervical stenosis.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), that addresses the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As the record shows that the veteran had significant right 
knee and neck injuries and complaints in service, and shows 
he has been seen for right knee and neck disabilities, a VA 
examination is warranted.  

As noted, medical evidence received by the Board (to include 
the April 1998 and April 2007 records mentioned above) in 
December 2008 was without a waiver of RO consideration.  In 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  As the records are pertinent to the matters of 
service connection for right knee and neck disabilities and 
has not been considered by the RO, it must be considered on 
remand.  Notably, because the claim has to be remanded 
anyway, this procedural development will not add significant 
additional delay to the processing of the appeal in this 
matter.

Regarding the increased rating claims, the veteran's most 
recent VA (Fee-basis) examination was in January 2005.  In 
April 2006, he alleged that the disabilities had worsened.  
He also contends that he did not receive an adequate 
examination and requests that he receive an examination at 
the VA facility and not through fee-basis.  As he was last 
examined 4 years ago, and alleges increased severity of his 
left knee and low back, a contemporaneous VA examination is 
necessary.  Notably, as this appeal is from initial ratings 
assigned with the award of service connection, staged ratings 
are for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, as noted above, the veteran indicated in a July 2008 
letter to his United States Representative, that he requested 
a videoconference hearing in June 2006, no such request is 
associated with the claims file, as the case is being 
remanded the RO should follow up with the veteran to see if 
he desires a Board hearing since videoconference (as well as 
Travel Board) hearings are scheduled by the RO (see 38 C.F.R. 
§ 20.704(a)).

Accordingly, the case is REMANDED for the following:

1.	The RO should first seek clarification 
to see if the veteran does truly desire 
a Board hearing; if the veteran 
requests a hearing then the RO should 
arrange for him to be scheduled for a 
videoconference (or Travel Board) 
hearing before a Veterans Law Judge, 
and provide him and his representative 
with written notification of the date, 
time, and location of said hearing.

2.	If, and only if, the veteran does not 
desire a Board hearing then the RO 
should then arrange for the veteran to 
be examined by an orthopedist to 
determine the nature and likely 
etiology of any right knee and/or neck 
disability that the veteran now has.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  
Upon examination of the veteran and 
review of the record the examiner 
should identify (by medical diagnosis) 
all right knee and/or neck disabilities 
currently shown, and provide an opinion 
(as to each) whether or not such 
disabilities are, at least as likely as 
not (i.e., a 50 percent or better 
probability) related to the veteran's 
service/injuries herein.

3.	Regarding the service connected left 
knee and low back disabilities, the 
orthopedist should determine the 
current severity.  Again the claims 
file must be reviewed by the examiner 
in conjunction with the examination.  
Any indicated studies should be 
completed; the studies done should 
specifically include range of motion 
studies of the lumbar spine as well as 
with respect to the left knee 
disability, range of motion studies, 
findings regarding any instability or 
subluxation, and any additional 
limitations due to pain, or on use.  
All symptoms and functional limitations 
due to the service-connected low back 
and left knee disabilities should be 
described in detail, and the examiner 
should explain the rationale for any 
opinions given.  The findings reported 
should be sufficiently detailed to 
allow for evaluation under the 
applicable rating criteria.

4.	The RO should then readjudicate these 
claims (specifically including initial 
consideration of the additional 
evidence received by the Board in 
December 2008 without a waiver of RO 
review).  If they remain denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




